


110 HR 3482 IH: Same Number Act of

U.S. House of Representatives
2007-09-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3482
		IN THE HOUSE OF REPRESENTATIVES
		
			September 6, 2007
			Mrs. Bono (for
			 herself and Mr. Pallone) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Communications Act of 1934 to facilitate
		  number portability in order to increase consumer choice of voice service
		  provider.
	
	
		1.Short titleThis Act may be cited as the
			 Same Number Act of
			 2007.
		2.Voice service
			 number portability
			(a)In
			 generalTitle VII of the Communications Act of 1934 (47 U.S.C.
			 601 et seq.) is amended by inserting after section 714 the following:
				
					715.Number
				portability
						(a)In
				generalA provider of voice services has the duty to provide, to
				the extent technically feasible, number portability in accordance with
				requirements prescribed by the Commission.
						(b)Standards
							(1)In
				generalWithin 270 days after
				the date of enactment of the Same Number Act of 2007, to facilitate consumer
				choice among voice service providers the Commission shall establish number
				portability performance standards for voice service providers that, at a
				minimum—
								(A)require voice
				service providers to port numbers in an expeditious and efficient manner that
				is technically feasible;
								(B)institute a
				uniform porting process in which the porting-out provider may require only the
				minimum information necessary to validate the requesting customer and complete
				the port;
								(C)prohibit the
				porting-out provider from deactivating and removing a number from its switch
				for at least forty-eight (48) hours after the scheduled port request is
				completed; and
								(D)encourage the
				reasonable automation of the porting process.
								(2)FlexibilityIn
				adopting performance standards under paragraph (1), the Commission may—
								(A)take into account
				differences between simple and complex ports; and
								(B)grant a waiver of
				such standards for any provider or class of providers that can show that such
				standards would result in unreasonable compliance costs for that provider or
				class, except that any such waiver shall be of limited duration.
								(3)Public access to
				timeframesThe Commission shall make available to the public on
				its Internet website any standard timeframes established by the Commission
				under paragraph (1).
							(c)Porting
				reporting
							(1)ProvidersBeginning 1 year after the date on which
				the Commission issues a final rule under subsection (b) establishing number
				portability performance standards for voice service providers, a voice service
				provider shall submit a report each year to the Commission on its number
				portability activity during the preceding 12 months, including a statement of
				the number of ports it failed to complete within the time required by the
				standards, and an explanation of the reason for such failures.
							(2)CommissionBeginning
				1 year after the date on which the Commission issues the final rule under
				subsection (b), the Commission shall submit a report each year to the Senate
				Committee on Commerce, Science, and Transportation and the House of
				Representatives Committee on Energy and Commerce on the effectiveness and
				efficiency of the number portability performance standards for voice service
				providers established under this section.
							(3)SunsetThe
				requirements of this subsection shall cease to apply 60 months after the date
				on which the Commission issues such final rule.
							(d)Numbering
				administration
							(1)Commission
				authority and jurisdictionThe Commission shall designate 1 or more
				impartial entities to administer telecommunications and voice service numbering
				and to ensure that numbers are available on an equitable basis. The Commission
				has exclusive jurisdiction of those portions of the North American Numbering
				Plan that pertain to the United States. Nothing in this subsection precludes
				the Commission from delegating to State Commission or other entities all or a
				portion of such jurisdiction.
							(2)CostsThe
				costs of establishing numbering administration arrangements and number
				portability shall be borne by all voice service providers on a competitively
				neutral basis, as determined by the Commission.
							(3)Universal
				emergency telephone numberThe Commission and any agency or
				entity to which the Commission has delegated authority under section 715(e)
				shall designate 9–1–1 as the universal emergency telephone number within the
				United States for reporting an emergency to appropriate authorities and
				requesting assistance. The designation shall apply to both wireline and
				wireless telephone service. In making the designation, the Commission (and any
				such agency or entity) shall provide appropriate transition periods for areas
				in which 9–1–1 is not in use as an emergency telephone number on the date of
				enactment of the Wireless Communications and Public Safety Act of 1999.
							(e)Voice service
				definedIn this section, the term voice service
				means—
							(1)a
				telecommunications service; or
							(2)any service that
				is not a telecommunications service, but that otherwise is an IP-enabled voice
				service as defined in section 9.3 of the Commission’s regulations (47 C.F.R.
				9.3), as those regulations may be amended by the Commission from time to
				time.
							.
			(b)Conforming
			 amendmentsSection 251 of the Communications Act of 1934 (47
			 U.S.C. 251) is amended—
				(1)by striking
			 subsection (b)(2) and redesignating paragraphs (3), (4), and (5) of subsection
			 (b) as paragraphs (2), (3), and (4), respectively; and
				(2)by striking
			 subsection (e) and redesignating subsections (f), (g), (h), and (i) as
			 subsections (e), (f), (g), and (h), respectively.
				
